EX‑34.9 (logo) Grant Thornton Grant Thornton LLP Two Commerce Square 2001 Market St., Suite 700 Philadelphia, PA 19103 T 215.561.4200 F 215.561.1066 GrantThornton.com linkd.in/GrantThorntonUS twitter.com/GrantThorntonUS Report of Independent Registered Public Accounting Firm Board of Managers Berkadia Commercial Mortgage LLC We have examined management’s assertion, included in the accompanying Report on Assessment of Compliance with SEC Regulation AB Servicing Criteria as Primary Servicer (“Management’s Report”), that Berkadia Commercial Mortgage LLC (the “Company”) complied with the servicing criteria set forth in Item 1122(d) of the U.S. Securities and Exchange Commission’s
